UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2176


ROY WALTER KRIEGER,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA, DEPARTMENT OF SOCIAL SERVICES;
LOUDOUN COUNTY, DEPARTMENT OF FAMILY SERVICES; WARREN COUNTY
DEPARTMENT OF SOCIAL SERVICES; JENNIFER DOYLE,

                Defendants - Appellees,

          and

 LOUDOUN COUNTY, DEPARTMENT OF SOCIAL SERVICES,

                Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:13-cv-00073-MFU-JGW)


Submitted:   March 27, 2015                 Decided:   April 9, 2015


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roy Walter Krieger, Appellant Pro Se. Mikie F. Melis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Heather
Kathleen Bardot, BANCROFT, MCGAVIN,     HORVATH   &   JUDKINS,   PC,
Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Roy    Walter     Krieger   appeals     the   district    court’s   order

accepting in part and rejecting in part the magistrate judge’s

recommendation and dismissing Krieger’s 42 U.S.C. § 1983 (2012)

complaint with prejudice.         We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.             Krieger v. Commonwealth of Va.,

Dep’t of Soc. Servs., No. 5:13-cv-00073-MFU-JGW (W.D. Va. Sept.

30, 2014).      We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the   materials

before   this    court   and   argument    would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                      3